Citation Nr: 1530824	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.   Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound (SFW) of the left knee.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to July 1969.  This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
A May 2013 Decision Review Officer's (DRO) decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and granted entitlement to Dependents' Educational Assistance (DEA), each of which was effective on May 4, 2010.  A June 2013 DRO decision granted entitlement to service connection for mild instability of the left knee and assigned a 10 percent rating effective September 16, 2011.

In a July 2013 letter, the Veteran's agent withdrew as his representative.  This withdrawal was before the appeal was certified to the Board in November 2013.  In a June 2, 2015 letter to the Veteran, the Board notified him that his representative had withdraw and gave him 30 days from the date of the letter to appoint another representative if he so desired.  VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" and VA Form 21-22a, "Appointment of Individual as Claimant's Representative" were provided to the Veteran.  The letter noted that, if VA did not hear from the Veteran or his designated representative within 30 days of the date of the letter, it would be assumed that he wished to represent himself and VA would resume review of the appeal.  A timely response was not received from the Veteran.


FINDINGS OF FACT

1.  The Veteran's PTSD has been shown to be manifested by symptoms such as depression, anxiety, disturbance of motivation and mood, suicidal ideation, insomnia, and nightmares, productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity, without demonstration by competent medical, or competent and credible lay evidence, that such manifestations approximate total occupational and social impairment due to psychiatric symptomatology at any time during the rating period on appeal.  

2.  The Veteran's residuals of a SFW of the left knee do not more nearly approximate moderately severe muscle impairment.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for an evaluation in excess of 10 percent for residuals of a SFW of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.41, 4.44, 4.45, 4.55, 4.56, Diagnostic Code 5314 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2011, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  


The August 2011 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the August 2011 letter of the criteria for assignment of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A pertinent VA evaluation of the Veteran's service-connected PTSD was obtained in September 2011 and pertinent evaluations of the left knee were obtained in July 2011 and June 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they provide the symptomatology of the disability at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594  1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


PTSD

The Veteran has contended that his PTSD is more severe than currently rated.

Service connection was initially granted for PTSD by rating decision in May 1991, with a 10 percent rating assigned effective from July 2, 1990.  A July 1998 rating decision granted an increased rating of 30 percent effective March 3, 1998.  A March 2000 rating decision granted an increased rating of 50 percent effective June 30, 1999.  A May 2007 rating decision granted an increased rating of 70 percent effective August 18, 2005.  The most recent claim for increase was received by VA in August 2011, which was denied by VA in October 2011; and the Veteran timely appealed.

Under the rating schedule, a 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  
VA treatment reports for August 2011 reveal non-compliance with medication and spurts of binge drinking.  The Veteran reported isolation and almost daily flashbacks.  He was having difficulty with insomnia, feelings of guilt and hopelessness, and loss of interest.  He did not exhibit any psychotic or manic symptoms and did not have suicidal or homicidal ideations.  His hygiene was good, and he did not have a problem with speech or thought process or content.  The diagnoses were chronic PTSD; and alcohol abuse, in recent remission.  The GAF score was 44.

It was reported on VA evaluation in September 2011 that the Veteran had been married and divorced two times, with the most recent divorce 10 years earlier.  He had limited contact and strained relationships with his 5 children.  He had last worked in 1997 for the Corp of Engineers.  He was taking medication for his PTSD.  He reported drinking an average of 36 beers a week, which included drinking to intoxication.  His psychiatric symptoms included depressed mood, anxiety, disturbance of motivation and mood, and suicidal ideation.  His psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  PTSD was diagnosed, and the GAF score was 45.

VA treatment records dated from February 2012 through May 2013 reveal GAF scores from 44 to 53, with his GAF score improving from 44 in February and June 2012 to 53 in March and May 2013.  It was noted in February 2012 that the Veteran continued to have significant PTSD symptoms and binge drinking, but these were both improving.  His mood was considered to be slightly improved as compared to previous visits.  He complained in September 2012 of periods of irritability and occasional nightmares; he continued to experience social isolation.  The Veteran complained in March 2013 of anxiety, tension, nightmares, and insomnia.  It was noted in May 2013 that the Veteran continued with a poor mood and anhedonia due to his inability to leave his house much because of his difficulty in obtaining a driver's license.  On mental status evaluation, he was fully oriented, with no gross memory, concentration, or fund of knowledge abnormality.  

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

A rating in excess of 70 percent is not warranted at any time during the appeal period for PTSD because the evidence does not show PTSD symptomatology indicative of functional impairment equivalent to that for a 100 percent rating.  In fact, it was determined on VA evaluation in September 2011 that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity, which is assigned a 50 percent rating under Diagnostic Code 9411.  It was also reported in September 2011 that he maintained adequate hygiene and did not have psychotic or manic behavior, was not disoriented, and did not have suicidal or homicidal ideations.  Moreover, his GAF scores have ranged from 44 to 53, which is considered moderate to serious, but is not indicative of the symptomatology for a total schedular rating.  In fact, there is no evidence of the symptomatology indicative of a 100 rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Veteran's lay statements on file have been taken into consideration.  The Veteran is competent to report his psychiatric symptoms.  These lay observations are credible, but must be evaluated in light of the rating schedule described above.  The lay statements have been considered; however, evaluations for VA purposes have not shown the severity required for a higher schedular at any time during the rating period, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Residuals of a SFW of the Left Knee

The Veteran also contends that his left knee disability is more severe than currently rated.

Service connection was initially granted for residuals of a SFW of the left knee by rating decision in July 1974, with a 0 percent rating assigned effective from February 11, 1974.  A 10 percent rating was assigned by rating decision in May 1991, effective July 2, 1990, under Diagnostic Code 5314.  The most recent claim for increase was received by VA in August 2011.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Gunshot wounds often result in impairment of muscle, bone and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  See 38 C.F.R. § 4.47.  Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.55, 4.56.  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, which include nine muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5309), three muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312), and six muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318). 38 C.F.R. § 4.55(b).  For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined only under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f).  For compensable muscle groups which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

Under DC 5301 through DC 5323, disabilities resulting from muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles-- (i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56.
For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).
The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014). 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2014) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994).

The Veteran has been in receipt of a 10 percent evaluation since 1990.  A disability which has been continuously rated at or above any evaluation for 20 or more years may not be reduced except upon a showing that such rating was based upon fraud.  See 38 C.F.R. 3.951 (b) (2014).  Therefore, the Veteran's 10 percent disability rating is protected by law. 

Diagnostic Code 5314 addresses MG XIV, whose function is extension of the knee, simultaneous flexion of hip and flexion of the knee, tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII in postural support of the body, and acting with the hamstrings in synchronizing hip and knee.  The anterior thigh group includes Sartorius , rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.  Under the regulation, severe impairment warrants a 40 percent disability rating, moderately severe impairment warrants a 30 percent disability rating, moderate impairment warrants a 10 percent disability rating, and slight impairment is noncompensable.  38 C.F.R. § 4.73 (2014). 

The Veteran's service treatment records reveal that he incurred fragment wounds to the left lower leg.  X-rays of the left knee in April 1969 reveal multiple metallic fragments without evidence of bony infraction.

When examined by VA in February 1991, there was a small scar in the superior area of the patella, measuring one inch in length.  The Veteran complained of pain in the left knee when standing.  There was full range of motion of the left knee.  The diagnosis was residuals of SFW with retained foreign body.

The diagnoses on a July 1998 medical report from Park Ridge Orthopedics were retained shrapnel fragments of the left knee/leg; post-traumatic quadriceps tendonitis secondary to shrapnel injury, chronic; and mild to moderate medial compartment osteoarthritis of the left knee, likely post-traumatic.

It was reported on QTC evaluation for VA purposes in March 2005 that there was 
A 2 x 0.25 inch scar above the left kneecap and a 1 x 1 cm upper pretibial scar on the left.  Some tenderness was present over the scars.  There was no disfigurement, ulceration, adherence to underlying tissue, instability, tissue loss, keloid formation, or limitation of motion due to the scar.

When examined by VA in May 2009, the Veteran walked with a normal gait, and there was no left knee redness, swelling, heat, or tenderness.  Motion of the knee was from 0 to 115 degrees with pain at the extremes.  Ligaments were tight in the left knee to stress testing in all directions, without evidence of ligament laxity.  There was no additional impairment after repetitive testing.  

VA evaluation of the left knee in September 2010 revealed a 5 mm hyperpigmented scar just above the patella in the quadriceps femoris tendon.  The scar was not raised or depressed; it was nontender and unattached to underlying tissue.  Motion of the knee was from 0 to 120 degrees.  X-rays of the knees were negative with stable shrapnel fragments.  Shrapnel wound of the left knee was diagnosed.  No functional impairment was found.

The Veteran complained on VA knee evaluation in September 2011 that his left knee disability affected the function of his knee and/or lower leg during flare-ups, causing pain and aching with weather changes and when going up and down stairs.  Physical examination showed motion of the left knee from 0 to 130 degrees without any objective evidence of painful motion.  There was no change in motion, or functional loss, after repetitive testing.  There was interference with sitting, standing, and weight-bearing.  Strength of the left knee was 5/5 for flexion and extension.  There was 1+ medial-lateral instability in the left knee, without anterior or posterior instability.  He occasionally used a cane to ambulate.  The diagnosis was thigh muscle injury, SFW, of the left knee.

It was reported on VA knee evaluation in June 2013 that the Veteran had a penetrating muscle injury in service when a mortar fragment struck the Veteran in the left distal quadriceps, with current complaints of pain and cold sensation in and around the injury.  It was noted that there was a minimal left knee scar.  He regularly used a cane.  The muscle injury did not affect muscle substance or function; there was no muscle atrophy, loss of strength, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  The diagnosis was shrapnel wound, left, MG XIV.  The Veteran's SFW did not impact his ability to work.  

To receive a disability rating in excess of 10 percent under Diagnostic Code 5314, the Veteran's disability must be moderately severe.  To be moderately severe, the evidence must show a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings must also show entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.
The Veteran's residuals of a SFW are not manifested by debridement, prolonged infection, or sloughing of soft parts.  There is no objective findings showing entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  In fact, it was noted on VA evaluation in June 2013 that there was no left knee muscle atrophy, loss of strength, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Code 5314.

The Board must also, however, address the criteria set forth in DeLuca, which allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, VA examinations in September 2011 and June 2013 do not show decreased muscle strength, decreased coordination, increased fatigability, weakness, uncertainty of movement, impaired balance, or unstable gait.  Consequently, a rating in excess of 10 percent is not warranted for service-connected residuals of a SFW of the left knee under Diagnostic code 5314.  

Because the Veteran's left knee disability does not involve dislocation or removal of semilunar cartilage or non-union of the tibia and fibula, ratings under Diagnostic Codes 5258, 5259, and 5262 are not applicable.  A rating in excess of 10 percent is not warranted under Diagnostic Code 5257 because there is no evidence of more than slight lateral instability.  A rating in excess of 10 percent is also not warranted under the diagnostic codes for loss of motion because motion of the left knee, when provided, has always been from 0 to at least 115 degrees, which would not warrant even a 10 percent rating.

The Veteran's lay statements on file have been taken into consideration.  The Veteran is competent to report his knee symptoms, such as pain.  His lay observations are credible, but must be evaluated in light of the rating schedule described above.  The lay statements have been considered; however, evaluations for VA purposes have not shown the severity required for a higher schedular at any time during the rating period, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Additional Considerations

The Board has also considered whether the issue on appeal should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In this case, the schedular criteria are adequate for rating the disabilities at issue.  Ratings in excess of those assigned are provided in the rating schedule for 
service-connected PTSD and residuals of a SFW of the left knee, as noted above, but the medical evidence reflects that the disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2014).  The record does not reflect (or suggest) any symptoms/impairment of the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to either service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for PTSD or residuals of a SFW of the left knee during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Entitlement to a total disability rating based on individual unemployability (TDIU) was granted by DRO decision in May 2013, effective on May 4, 2010.  The Veteran's current claim for increase was filed in August 2011 and the rating period on appeal for that claim is from August 2010 to the present.  Therefore, since the grant of TDIU predates the rating period on appeal, the issue of TDIU is not before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board also finds that the preponderance of the evidence weighs against the Veteran's increased rating claims denied herein.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to an increased rating for either PTSD or residuals of a SFW of the left knee is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 












ORDER

An evaluation in excess of 70 percent for PTSD is denied.  

An evaluation in excess of 10 percent for residuals of a SFW of the left knee is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


